Citation Nr: 0831837	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-37 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1964 to May 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for bilateral hearing 
loss and tinnitus.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss first 
manifested many years after his separation from service and 
is not related to his service or to any incident therein.

2.  The veteran has not shown a current diagnosis of 
tinnitus.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A.       §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

Here, the RO sent correspondence in November 2006 that fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In particular, the VCAA 
notification:  (1) informed the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informed the claimant about the 
information and evidence that VA will seek to provide; and 
(3) informed the claimant about the information and evidence 
that the claimant is expected to provide.  See Pelegrini II.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication of the case.
 
The November 2006 letter also informed the veteran regarding 
the appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes: (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  While the veteran has shown a current diagnosis of 
bilateral hearing loss, there is no evidence of record of an 
in-service event, injury, or disease.  Thus, a VA 
audiological evaluation for bilateral hearing loss is not 
required in this case.  Further, because the veteran has not 
shown a current diagnosis of tinnitus, a VA audiological 
evaluation for tinnitus is not required in this case.

The veteran has not indicated that he was seen regarding his 
bilateral hearing loss or claimed tinnitus by any medical 
care provider at any time.  Therefore, the veteran's service 
treatment records and all identified and authorized post-
service treatment records available and relevant to the 
issues on appeal have been requested or obtained.
 
In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002);         38 C.F.R. §§ 
3.303, 3.304 (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.             38 
C.F.R. § 3.303(b).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2007).

The veteran contends that he was exposed to acoustic trauma 
during his duties near generator-run radio relay and carrier 
rigs and in equipment utility rooms.  The veteran stated that 
he did not remember if he wore hearing protection.  

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran served during peacetime 
and wartime.  Thus, 38 U.S.C.A. § 1154(b) must be considered.  

In this case, the veteran's service records do not contain 
indicia of combat.  Records indicate that the veteran served 
as a lineman and as a supply clerk.  The veteran's 
descriptions of his service, to include working with 
generator-run equipment, driving a truck, and working in 
equipment utility rooms are consistent with his documented 
duties as a lineman and supply clerk.  Because there is no 
evidence of record that the veteran is a combat wartime 
veteran, 38 U.S.C.A. § 1154(b) is not applicable in this 
case.  Further, the veteran's service records and his own 
statements as to his description of duties do not provide 
evidence with which to support a determination that the 
veteran was exposed to unusually loud noise during his period 
of active service.  Thus, acoustic trauma in service is not 
conceded in this case.  

Report of the veteran's examination conducted in preparation 
for his entry into service in March 1964 indicated that no 
abnormality as to his ears, including the eardrums, was 
found.  At that time, the veteran indicated that he had 
experienced ear, nose, or throat trouble.  However, the 
veteran's statement appears to have been clarified by the 
examiner and a history of tonsillitis was recorded.  
Audiological testing at the time of the examination revealed 
that the veteran's pure tone thresholds, in decibels, for the 
right ear were -10, 0, 0, 5, and for the left ear were    -
10, -10, -10, 5, both ears measured at 500, 1000, 2000, and 
4000 Hertz, respectively.  

Report of the veteran's separation examination in March 1967 
indicated that no abnormality as to his ears, including the 
eardrums, was found.  Whisper voice testing revealed 
bilateral hearing of 15/15, or normal bilateral hearing.  
While the whispered voice test used during this examination 
may not rule out a high frequency hearing loss, it does 
indicate grossly normal hearing at the time of examination. 

Service treatment records indicate that the veteran received 
general medical care while in active service.  However, there 
is no evidence of record of any in-service event, injury, or 
disease relating to the ears or auditory acuity.  There is no 
indication that the veteran complained of, or was treated 
for, a condition relating to the ears or auditory acuity.  
 
As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current bilateral hearing loss. 38 C.F.R. § 3.303(b). 

The first clinical evidence of a complaint or diagnosis of 
hearing loss is not until April 2004.  The Board notes that 
the record that indicates a diagnosis of hearing loss,  the 
Chronological Record of Medical Care, is dated April 5, 2003, 
and the record that demonstrates the veteran's measured 
auditory acuity, the Audiological Examination Results, is 
dated April 5, 2004.  The veteran submitted these records, 
both reflecting post-service treatment received at a VA 
medical facility.  In his statement attached to the submitted 
records, the veteran states that his audiological evaluation 
took place on April 5, 2004.  It is entirely possible that 
the Chronological Record of Medical Care is incorrectly 
dated, and indeed, the veteran's first diagnosis of record of 
hearing loss occurred in 2004, not 2003.   In any event, the 
veteran's first clinical evidence of a complaint or diagnosis 
of hearing loss is not dated until approximately thirty-seven 
years after his separation from service.  

It appears that at the time of the April 2004 audiological 
evaluation, the veteran was diagnosed with high-frequency 
sensorineural hearing loss.  Specifically, the veteran's pure 
tone thresholds, in decibels, for the right ear were 10, 15, 
20, 55, 65, and for the left ear were 10, 15, 35, 50, 70, 
both measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  Based upon these results, the veteran's 
hearing loss in both ears meets the VA requirements for 
consideration as a disability.  The audiologist did not opine 
as to whether there exists a relationship between the 
veteran's current bilateral hearing loss and his period of 
active service.

The veteran has attributed his bilateral hearing loss to 
service.  However, as a layperson, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994). Additionally, the veteran's 
statements may be competent to support a claim for service 
connection where the events or the presence of disability, or 
symptoms of a disability are subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R.            §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Thus, 
while the veteran is competent to report exposure to noise in 
service, he does not have the medical expertise to provide an 
opinion regarding the etiology of his current diagnosis. 
Thus, the veteran's lay assertions are not competent or 
sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, while there is current evidence of bilateral 
hearing loss, there is no clinical evidence of hearing loss 
during the veteran's period of active service.  Finally, as 
there is no evidence establishing a medical nexus between 
military service and the veteran's current bilateral hearing 
loss, service connection for bilateral hearing loss is not 
warranted.

In sum, the weight of the credible evidence does not 
establish that the veteran's current bilateral hearing loss 
began in service or that hearing loss was manifest within one 
year of separation.  Service connection is therefore not 
warranted on a presumptive basis.  Additionally, service 
connection is not warranted on a direct basis.  In this case 
there was no chronic ear disability shown during service, and 
no record of any continuous symptoms from his separation from 
service onward.  Rather, the record establishes that 
approximately thirty-seven years after separation, the 
veteran has bilateral hearing loss.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (normal medical findings at the 
time of separation from service, as well as absence of any 
medical records of a diagnosis or treatment for many years 
after service, is probative evidence against a claim).  In 
view of the lengthy period without evidence of treatment, 
there is no evidence of a continuity of treatment, and this 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

As the preponderance of the evidence is against the veteran's 
claim for service connection for bilateral hearing loss, the 
claim must be denied. 38 U.S.C.A.            § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for 
bilateral hearing loss, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection for Tinnitus

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
United States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§§ 1110, 1131.  In the absence of proof 
of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

In this case, there is no current medical evidence showing a 
diagnosis of tinnitus.  Additionally, there is no clinical 
evidence of an in-service event, injury, or disease related 
to the ears, or diagnosis or treatment of tinnitus during the 
veteran's period of active service.  As there is no evidence 
establishing a current diagnosis of tinnitus, there cannot be 
a discussion as to whether there exists a medical nexus 
between military service and claimed tinnitus.  Thus, service 
connection for tinnitus is not warranted.

As set forth above, in the absence of a showing of a current 
disability, there can be no valid claim for service 
connection.  The preponderance of the evidence is against the 
veteran's claim for service connection for tinnitus, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


